 



Third Amendment and Waiver
Dated as of April 27, 2007
to
Second Amended and Restated Receivables Loan Agreement
 


This Third Amendment and Waiver (the “Amendment”), dated as of April 27, 2007,
is entered into among BWA Receivables Corporation (the “Borrower”), BorgWarner
Inc. (“BWI” and in its capacity as Collection Agent, the “Collection Agent”),
Windmill Funding Corporation, a Delaware corporation (“Windmill”), the Bank
listed on the signature page hereof (the “Bank”) and ABN AMRO Bank N.V., as
agent for Windmill, and the Bank (the “Agent”).


Reference is hereby made to that certain Second Amended and Restated Receivables
Loan Agreement, dated as of December 6, 2004 (as amended, supplemented or
otherwise modified through the date hereof, the “Loan Agreement”), among the
Borrower, the Collection Agent, Windmill, the Bank and the Agent.  Terms used
herein and not otherwise defined herein which are defined in each Amended
Agreement or other Transaction Documents (as defined in the Loan Agreement)
shall have the same meaning herein as defined therein.


For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto hereby agree as follows:


Section 1.    Upon execution by the parties hereto in the space provided for
that purpose below, the Loan Agreement shall be, and it hereby is, amended as
follows:


(a)    The date “April 27, 2007” appearing in clause (iv) of the defined term
“Bank Termination Date” appearing in Article I to the Loan Agreement is deleted
and replaced with the date “April 25, 2008”.


(b)     The date “April 27, 2007” appearing in the clause (i) of the defined
term “Loan Amortization Date” appearing in Article I of the Loan Agreement is
deleted and replaced with the date “April 25, 2008”.


Section 2.   The Agent, Windmill and the Bank hereby waive the right of the
Agent in the last sentence of Section 6.1(e) of the Loan Agreement to conduct an
annual audit of the Records of the Borrower and/or make test audit of
verifications of the Receivables for the fiscal year ended December 31,
2007.  Such waiver shall only be effective for such fiscal year, and shall not
be construed to be a waiver of any right of the Agent under Section 6.1(e) of
the Loan Agreement for any other period.


Section 3.   This Amendment shall become effective as of the date first stated
above once the Agent has received executed counterparts hereof from each of the
parties hereto.


Section 4.   The Loan Agreement, as amended and supplemented hereby or as
contemplated herein, and all rights and powers created thereby and thereunder or
under the other Transaction Documents (as defined in the Loan Agreement) and all
other documents executed in connection therewith, are in all respects ratified
and confirmed.  From and after the date hereof, the Loan Agreement shall be
amended and supplemented as herein provided, and, except as so amended and
supplemented, the Loan Agreement, each of the other Transaction Documents and
all other documents executed in connection therewith shall remain in full force
and effect.


Section 5.  This Amendment may be executed in two or more counterparts, each of
which shall constitute an original but both or all of which, when taken
together, shall constitute but one instrument.


Section 6.  This Amendment shall be governed and construed in accordance with
the internal laws of the State of Illinois.


[Signature Pages to Follow]
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
   


 



ABN AMRO BANK N.V., as the Agent and as a Bank


By: /s/ ABN AMRO BANK N.V.
Title:


WINDMILL FUNDING CORPORATION


By: /s/ WINDMILL FUNDING CORPORATION
Title:


BWA RECEIVABLES CORPORATION


By: /s/ BWA RECEIVABLES CORPORATION
Title:


BORGWARNER INC.
By: /s/ BORGWARNER INC.
Title:

